DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The present application is a divisional of U.S. App. No. 15/854063, now abandoned.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a microstructure of the superplastic medium manganese steel undergoes a reverse transformation from a martensite single phase structure to a ferrite-austenite dual phase structure.”  It is unclear how the term “reverse” modifies the claimed step of transformation.  That is, it is unclear if the term attempts to claim another previous microstructure existing prior to a martensitic structure such that transformation from martensite constitutes a reverse transformation, for example, back to an original state.  Therefore, the scope, including the required transformation and microstructures, of the claimed limitation are indefinite.  Claims 2-9 are indefinite based on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Garza-Martinez (US 2016/0340761).
With respect to Claim 1, Garza-Martinez teaches a method of making a medium manganese steel with high elongation (thus, deemed to constitute a “superplastic” medium manganese steel), the method comprising: melting a medium manganese steel with a composition, in weight% as follows (para. 8-9, 34; claim 5):

Claim 1
Garza-Martinez
Mn
4-8
3-5
Al or Si
0-3 (excluding 0)
Al: 0.8-1.32
Si: 1.8-2.3
Fe
Balance with inevitable impurities
Balance
C
-
0.2-0.3


The instant claims use the transitional phrase “containing,” interpreted as an open transitional phrase, and thus may include additional unrecited elements.  Therefore, Garza-Martinez teaches melting a composition with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Garza-Martinez further teaches homogenizing the medium manganese steel, hot-rolling homogenized steel, cooling the hot-rolled steel, cold-rolling the cooled steel, and annealing the cold-rolled steel at a predetermined elevated temperature (e.g. 720°C) to obtain a microstructure comprising 20-80 vol% ferrite and 20-80 vol% austenite transformed from martensite. (para. 7-11, 37-47).  
Furthermore, as Garza-Martinez teaches a method of making a ferrite-austenite medium manganese steel with substantially the same composition and method of making, and annealed at a temperature falling within the disclosed range to achieve the claimed microstructure (see, e.g., claim 8), it is deemed to teach or necessarily result in “wherein a microstructure of the superplastic medium manganese steel undergoes a reverse transformation from a martensite single phase structure to a ferrite-austenite dual phase structure.” Additionally, with respect to the term “superplastic,” “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.
	With respect to Claim 2, Garza-Martinez teaches wherein a temperature for the homogenizing in step (S1) is 1200°C. (see para. 41).  Additionally, as Garza-Martinez teaches the same homogenizing temperature of the steel which is first melted and cast prior to the homogenizing treatment, one of ordinary skill in the art would recognize that the melting temperature would necessarily be equal to or higher than the homogenizing temperature as the homogenizing temperature does not result in a melted steel. (Id.).
	With respect to Claim 3, Garza-Martinez teaches heating the steel to 1200°C then hot rolling, with a finishing temperature above 900°C. (para. 41).  Thus, the reference teaches hot rolling within the range of 1200°C to greater than 900°C, overlapping the instantly claimed range. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
	With respect to Claim 4, Garza-Martinez teaches steps of cooling inside a furnace (para. 41) and is therefore interpreted to teach cooling within an air atmosphere (i.e. air cooling).  Additionally, the reference teaches additional cooling steps in a furnace to room temperature occurring at rates similar to air cooling. (see, e.g., para. 45).  Thus, in the alternative it would have been obvious to one of ordinary skill in the art to modify the method of Garza-Martinez to perform a conventional step of air cooling, to achieve a desired cooling rate, with a predictable result of success.
	With respect to Claims 5-6, Garza-Martinez teaches examples of cold rolling to a reduction ratio of over 50%.  (para. 59).  It would have been obvious to one of ordinary skill in the art to cold roll the steel of Garza-Martinez to a desired final thickness, including a reduction ratio exceeding 50%, overlapping the instantly claimed range.  It would have been further obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
	With respect to Claim 7, Garza-Martinez is silent as to the specific temperature of cold-rolling, however, it would have been obvious to one of ordinary skill in the art to perform cold-rolling at the most convenient temperature, that is, room temperature with a predictable result of success.
	 With respect to Claim 8, Garza-Martinez teaches wherein the predetermined temperature is above 700°C, for example, 720°C, falling within the claimed range. (para. 45-47).

Claim(s) 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garza-Martinez (US 2016/0340761), as applied to Claim 1 above, in view of Huang (US 20160281196).
In the alternative to the above rejection of Claim 4, Garza-Martinez teaches steps of cooling after hot rolling but does not describe such cooling as specifically, one of “water quenching, oil quenching and air cooling” as instantly claimed. (see, e.g., para. 41). 
Huang teaches a method of making a medium manganese steel further comprising Al, the steel comprising ferrite and austenite, and wherein the steel is subjected to hot rolling at a start temperature of 1100-1300 and finishing temperature of 800-1000, overlapping the temperature range of the instant claims and that of Garza-Martinez, followed by an air cooling process prior to cold rolling. (para. 9-10, 13, 60, 62).
It would have been obvious to one of ordinary skill in the art to modify the method of Garza-Martinez to subject the medium manganese steel, after hot rolling, to an air cooling process, as taught by Huang, in order to cool the steel prior to cold rolling.  The substitution of one method of cooling for another, having substantially the same function and effect, would have been prima facie obviousness to one of ordinary skill in the art.
	In the alternative to the above rejection of Claim 7, Garza-Martinez is silent as to the specific temperature of cold-rolling.
Huang teaches a method of making a medium manganese steel comprising steps of hot rolling, air cooling, and cold rolling at room temperature to a desired reduction ratio. (para. 9-10, 13, 60, 62, 66-67).
It would have been obvious to one of ordinary skill in the art to modify the cold rolling step of Garza-Martinez to perform the step at room temperature, as taught by Huang, in order to obtain a cold rolled steel with a desired reduction/dimensions.  The selection of a conventional temperature for cold rolling a medium manganese steel, such as that taught by Huang, would have been prima facie obviousness to one of ordinary skill in the art.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garza-Martinez (US 2016/0340761), as applied to Claim 8 above, in view of Rana (US 2016/0312323).
With respect to Claim 9, Garza-Martinez is silent as to the grain size of the ferrite and austenite phases of the steel.
Rana teaches a method of making a medium manganese steel with compositional ranges overlapping those of the instant claims and Garza-Martinez, wherein the steel is hot rolled, cold rolled, and annealed, has a microstructure comprised of ferrite and austenite, and the grain size of the ferrite and austenite phases is controlled to a size of 0.01 to 5 microns. (abstract; para. 15-18, 40-42). Rana teaches that the fine grain size results in a steel with improved strength. (para. 6).
It would have been obvious to one of ordinary skill in the art to minimize the grain size of the ferrite and austenite phases of Garza-Martinez, to a size of 0.01-5 microns, as taught by Rana, in order to obtain a medium-manganese steel with improved strength.  Additionally, it would have been further obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735